Case 9:20-cv-00155-RC-KFG Document 21 Filed 01/13/21 Page 1 of 2 PageID #: 86




                             **NOT FOR PRINTED PUBLICATION**


                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

ROBERT HANCOCK                                      §

VS.                                                 §       CIVIL ACTION NO. 9:20-CV-155

RONNIE J. MILLER, ET AL.                            §

                           ORDER ACCEPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Robert Hancock, a prisoner confined at the Gib Lewis Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against Ronnie J. Miller, Kent Dickerson, and Jeremy W. Larue.

        The court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends dismissing Kent Dickerson from this action.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.
Case 9:20-cv-00155-RC-KFG Document 21 Filed 01/13/21 Page 2 of 2 PageID #: 87




                                           ORDER

      The findings of fact and conclusions of law of the Magistrate Judge are correct, and the

report of the Magistrate Judge (document no. 19) is ACCEPTED.                Defendant Kent

Dickerson is DISMISSED from this action.


          So ORDERED and SIGNED, Jan 13, 2021.


                                                         ____________________
                                                         Ron Clark
                                                         Senior Judge




                                             2
